 Case 1:18-cv-01782-VM Document 33 Filed 03/01/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X                     3/1/2021
                                   :
KEITHA LIGON-TOURAY,               :
                                   :    18-cv-1782 (VM)(KNF)
                    Plaintiff,     :
                                   :          ORDER
          - against -              :
                                   :
NATIONAL RAILROAD PASSENGER CORP., :
                                   :
                    Defendant.     :
                                   :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

     A review of the Docket Sheet for this case indicates
that there has been no record of any proceedings or filings
of any papers or correspondence with the Court since December
22, 2020. (See “Letter,” Dkt. No. 32.) At that time, the Court
directed the parties to address the matter raised in the
Letter with Magistrate Judge Fox, to whom the matter has been
referred for settlement. (See Dkt. No. 21.) Accordingly, it
is hereby
     ORDERED that plaintiff inform the Court, by Friday,
March 5, 2021, concerning the status of this action and
Plaintiff’s   contemplation     with    regard   to   any   further
proceedings. In the event no timely response to this Order is
submitted, the Court may dismiss the action without further
notice for lack of prosecution.


SO ORDERED.
Dated:    New York, New York
          1 March 2021
                                       ________________________
                                            Victor Marrero
                                               U.S.D.J.



                                 1
